Harwell, Justice:
Petitioner Mark Alan Shirley pled guilty to forgery by uttering a forged instrument and accessory before the fact of a felony (burglary). We granted petitioner’s application for writ of certiorari to determine whether the post-conviction relief (PCR) judge erred in finding petitioner received effective assistance of counsel. We reverse and remand.
*243I. FACTS
Petitioner was arrested for forgery by uttering a forged instrument. After a preliminary hearing, the investigating officer offered petitioner an opportunity to negotiate a plea, and petitioner agreed. Petitioner informed trial counsel of his decision. Trial counsel declined to participate in the negotiations, but told petitioner to let him know what transpired. Petitioner testified that the investigating officer offered a four-year cap on sentencing in exchange for petitioner’s full cooperation. Petitioner consequently met with the investigating officer and other police and made self-incriminating statements. As a result of information garnered from petitioner’s statements, the investigating officer charged petitioner with additional counts of forgery, one count of accessory before the fact and one count of accessory after the fact of a felony (burglary).
Shortly before the guilty plea hearing, petitioner informed trial counsel he had been offered a four-year cap on his sentence. Trial counsel telephoned the investigating officer and was told that the solicitor was recommending concurrent sentences on all charges. Trial counsel advised petitioner that petitioner had no legal recourse. Petitioner consequently pled guilty to accessory before the fact of felony burglary and seven counts of forgery by uttering a forged instrument. He was sentenced to fifteen years in prison for the charge of accessory before the fact and to seven years for each of the counts of forgery, to run concurrently.
Petitioner applied for and received a PCR hearing, claiming, among other things, that he had received ineffective assistance of counsel. The PCR judge thereafter issued an order holding that the representation provided by trial counsel fell within the standards of competence demanded of attorneys in criminal matters, as well as within the broad range of reasonable professional assistance required of attorneys in general.
II. DISCUSSION
To prove ineffective assistance of counsel, a defendant must show that his attorney’s performance was deficient. Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064, 80 L. Ed. (2d) 674 (1984). An attorney’s performance is deficient when it is not reasonable under prevail*244ing professional norms. Id. at 688, 104 S. Ct. at 2065. Moreover, when challenging a guilty plea premised on ineffective assistance of counsel, a defendant must show that but for counsel’s deficient performance, defendant would not have pled guilty, and would have insisted on going to trial. Hill v. Lockhart, 474 U.S. 52, 58-59, 106 S. Ct. 366, 370-371, 88 L. Ed. (2d) 203 (1985).
Petitioner alleges that he made self-incriminating statements which were induced by the investigating officer’s promise of a four-year sentencing cap. Petitioner asserts that trial counsel was ineffective for failing to inform petitioner prior to his guilty plea that his statements may have been made involuntarily, and, if so, would be inadmissible at trial. We agree. Statements are inadmissible at trial when they are made involuntarily. State v. Franklin, 299 S.C. 133, 382 S.E. (2d) 911 (1989). A statement is made involuntarily when it is induced by a promise of leniency. State v. Peake, 291 S.C. 138, 352 S.E. (2d) 487 (1987).
Petitioner next contends he was prejudiced, because but for trial counsel’s deficient performance, he would not have pled guilty, and would have insisted on going to trial to challenge charges grounded on his allegedly involuntary statements. We agree, particularly in light of the fact that the state would bear the burden of proving beyond a reasonable doubt that petitioner’s statements were made voluntarily. State v. Peake, supra.
This Court’s review of PCR matters is limited to a determination of whether there is any evidence to support the PCR judge’s findings of fact. Cherry v. State, 300 S.C. 115, 386 S.E. (2d) 624 (1989). If there is no evidence of probative value in the record to support the PCR judge’s findings, we will not uphold those findings. High v. State, 300 S.C. 88, 386 S.E. (2d) 463 (1989). We find no evidence to support the PCR judge’s findings that trial counsel was not deficient. Accordingly, the order of the PCR judge is reversed, and the case remanded for trial.
We find petitioner’s remaining exception to be without merit.
Reversed and remanded.
Gregory, C.J., and Chandler and Finney, JJ., concur.
*245Toal, J., concurring in separate opinion.